Citation Nr: 1704268	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  06-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a chronic intermittent soft tissue strain of the left hip (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record. 

This matter was previously before the Board in March 2016, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran's electronic claims file indicates that he has an active chapter 31 case.  However, his vocational rehabilitation records have not been associated with the claims file.  Additionally, an April 4, 2016 VA treatment record from the Veteran's primary care physician indicated that the Veteran had a follow up appointment in three months or in approximately July 2016.  Treatment records subsequent to May 19, 2016 have not been associated with the record.  Accordingly, on remand the Veteran's vocational rehabilitation folder as well as all updated VA treatment records must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also finds that another VA examination is warranted.  The Board remanded this matter in March 2016 to afford the Veteran a contemporaneous VA examination, which was provided a VA hip and thigh examination in May 2016.  Subsequent to that examination, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The examination report did not include range of motion of the right hip.  In light of      the above, further examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 19, 2016 to present and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Schedule the Veteran for a VA hip examination to determine the current nature and severity of his service-connected left hip disability.  The claims file should          be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken, and the hip should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left hip due to any of the following: (1) during flare-ups; and, (2) as a result of  pain, weakness, fatigability, or incoordination.  If so,      the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addressing the existence of flare-ups, or lack thereof, the examiner should address the Veteran's assertion that he has flare-ups productive of additional function loss of motion and movement, increased pain, fatigue, weakness, stiffness, and locking of his left hip.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




